               IN THE UNITED STATES DISTRICT COURT FOR
                   THE MIDDLE DISTRICT OF ALABAMA
                          SOUTHERN DIVISION

KENNY L. WARD,                              )
                                            )
             Plaintiff,                     )
                                            )
      v.                                    )   Case No. 1:19-cv-993-ALB
                                            )
HOUSTON COUNTY, et al.,                     )
                                            )
             Defendant.                     )

                                      ORDER

      This case is before the court on a Recommendation of the Magistrate Judge

entered on February 11, 2020. (Doc. 5.) There being no timely objections filed to

the Recommendation, and after an independent review of the file, the

Recommendation is ADOPTED, and it is hereby

      ORDERED that this case is DISMISSED without prejudice for failure of

Plaintiff to comply with the orders of the court and to prosecute this action.

      Final Judgment will be entered separately.

      DONE and ORDERED this 6th day of March 2020.


                                            /s/ Andrew L. Brasher
                                       ANDREW L. BRASHER
                                       UNITED STATES DISTRICT JUDGE
